577 S.E.2d 296 (2003)
356 N.C. 670
Jonathan Keith EVANS
v.
Joseph S. EVANS and Harold Keith Evans, d/b/a Evans Farms, Western Oil Field Supply Company, d/b/a Lake Company, Custom Stamping & Mfg. Co., Brock Tractor & Equipment Co., Inc., and Lee Tractor Co., Inc., d/b/a Lee Tractor of Rocky Mount.
No. 554P02.
Supreme Court of North Carolina.
February 5, 2003.
W. Earl Taylor, Jr., Wilson, for Jonathan Keith Evans.
Donald F. Lively, Raleigh, for Custom Stamping & Mfg. Co.
Prior report: 153 N.C.App. 54, 569 S.E.2d 303.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2003."